

 
AMENDMENT TO
 
 
 
 
ONVIA, INC.
 


 
AMENDED
 


 
2000 EMPLOYEE STOCK PURCHASE PLAN
 


 


 


 
On January 28, 2010, the Board of Directors of Onvia, Inc., a Delaware
Corporation (“Board”) determined that the term of the 2000 Employee Stock
Purchase Plan, as amended and restated effective November 1, 2005 (“Plan”)
should not be limited to ten years but rather the Plan should continue until
terminated by the Board.  This document memorializes the Board’s amendment of
Section 22 of the Plan to continue the Plan until terminated by the Board.
 
1.           Section 22 (Term of Plan:  Effective Date) of the Plan is deleted
in its entirety and replaced with the following:
 
 
“The Plan was effective March 1, 2000 and shall continue until terminated by the
Board as set forth in Section 19.”

 
2.           In all other respects, the Plan, as amended, shall continue in full
force and effect.
 


 
ONVIA, INC.
 


 
By:____________________________________
 
      SoYoung Kwon, General Counsel
 